Title: To Benjamin Franklin from Dumas, 6 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear, honoured Sir
at the Helder, road of TexelOct. 6th. 1779
Mr. Le Ray de Chaumont, will by this time, have heard, at my request, from Mrs J. De Neufville & fils, that the Vessels are all safe on this road, which I am happy to confirm to yr. Excellency; & that they entered viz. the 4th. in the Evening 1.o te Vengeance, Ricot; 2.o the Scarborough prize Ship of 20 or 22 pds., 3.o the Alliance, Landais; & the 6th. 4.o the Serapis, of 22 eighteen pounders, & 22 nine pounders, Comodore Jones (his own the B.h. Richard having sunk a few hours after the battle) my self being on board the last when coming up; & 5.o the Pallas, Cap. Cotineau. I have delivered yr. Letter myself to the Commodore, & saved them all a great deal of trouble, & done my best to serve them. And now having left them here with good adresses, I am going to Amsterdam, & to the Hague with the Commodore, & present him to the Ambassador. Capt. Landais has given me the inclosed paper, with request to send it you. Will your Exc. have the goodness to let Mr. De Chaumont know, that I have permitted Mr. De Chamillard, an Officer aboard the Comodore’s Ship, who was in great haste to go to Paris with the Comodore’s dispatches, to make use of the Cabriolet I had left at Antwerp, & to come back again with it & leave it at the same House at Antwerp, being there in good hands, if Mr. De Chaumont approves of it.
Your Excellency will have the relation of the whole Campaign, by the Commodore. Therefore I need not to enter on this Subject. I am in very great haste, with great respect Dear, honoured Sir, yr. Exc. Most obedient & humble servant
Dumas
 
Notation: Dumas Octr. 6. 1779
